[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DEFENDANT'S MOTION FOR CONTEMPT
The parties were heard at length on the defendant's motion for contempt. The pendente lite order of March 26, 1996 provided for the payment of family household bills including rent/mortgage, real estate taxes, fuel, electricity, telephone, trash pickup, cable TV, family gas and oil, all repairs, medical and dental expenses, the wife's car payments, car insurance, CT Page 1560 homeowner's insurance, life insurance, tuition, summer camp, all children's activities, alarm system, cleaning lady, gardener, wife's contact lenses, car loans and condominium fees for the Florida condo. In addition, the plaintiff was ordered to pay the defendant $750 per week.
At the hearing held on December 17, 1998, the defendant presented her receipts, records and canceled checks. There was substantial controversy over the installation of a new motor in the defendant's motor vehicle at a cost of $4,989.03, which the court has resolved in the plaintiff's favor.
The plaintiff has paid many of the household expenses as ordered by the court, along with mortgage payments and the cash payment of $750 per week.
Unfortunately, however, the orders are not current and the court makes the following findings with respect to the sums owed by the plaintiff to the defendant.
The court finds the arrearage on the alimony pendente lite is $35,500 as of 1/26/99 (the plaintiff was ordered to pay $750 per week).
The court further finds that the plaintiff failed to pay the home mortgage as ordered and is in arrears the sum of $32,719.30 as of January 26, 1999.
The court further finds that the plaintiff failed to pay the gardener, house expenses and repairs as ordered in the amount of $5,136.24.
The court further finds that the plaintiff failed to pay car maintenance, gas and miscellaneous repairs as ordered in the amount of $1,976.50.
The court further finds that the plaintiff failed to pay the minor child's activities as ordered in the amount of $212.18.
The court further finds that the plaintiff failed to pay the wife's contact lens as ordered in the amount of $305.00.
The court further finds that the plaintiff failed to pay the cleaning lady as ordered in the amount of $366.50. CT Page 1561
The total amount the plaintiff has failed to pay as ordered by this court on March 26, 1996 is $76,215.72.
The court further finds that the contempt was wilful. In 1996, the year the pendent lite order was entered, the plaintiff had an income of $99,728. In 1997, the year in which the plaintiff requested a modification due to the circumstances of his business, he had an income of $180,408. The plaintiff filed his motion to modify in March 1997. In February 1997, the plaintiff was able to pay additional fees to his attorney in the amount of $10,000.
For the year 1998, the plaintiff had an income of $93,858.
The plaintiff is still in the same business in the same industry doing basically the same things he was doing in March 1996. His extensive traveling continues. He maintains his office and his business expenses appear to be up to date, according to his financial affidavit, although his testimony was a little different.
The plaintiff's earning capacity is the same and for the past decade, at least, he has earned sufficient funds to fund a lifestyle and accumulate assets.
The court finds the total arrearages owed by the plaintiff to the defendant as of January 26, 1999 to be the sum of $76,215.72.
The payment of this arrears shall be taken up and determined at the time of the final hearing.
Counsel for the defendant is awarded counsel fees of $1500 payable within 60 days of date.
______________________ Coppeto, J.